EXHIBIT 5.1 1670 Bay Road | Suite 4B | Miami, FL 33132 Phone: 786.273.9152 www.eilerslawgroup.com March 2, 2012 Goldeo, Inc. Board of Directors 5100 Washington Street Suite 202 Hollywood, FL 33021 RE: Goldeo, Inc. Registration Statement on Form S-1 Gentlemen: I have been retained by Goldeo, Inc., a Florida corporation (the "Company"), in connection with the Registration Statement (the "Registration Statement") on Form S-1, to be filed by the Company with the U.S. Securities and Exchange Commission relating to the offering of securities of the Company. You have requested that I render my opinion as to whether or not the securities proposed to be issued on terms set forth in the Registration Statement will be validly issued, fully paid, and non-assessable. In connection with the request, I have examined the following: 1. Certificate of Incorporation of the Company; 2. Bylaws of the Company; 3. The Registration Statement; and 4. Unanimous consent resolutions of the Company's Board of Directors. I have examined such other corporate records and documents and have made such other examinations, as I have deemed relevant. Based on the above examination, I am of the opinion that the securities of the Company to be issued pursuant to the Registration Statement are validly authorized and, when issued in accordance with the terms set forth in the Registration Statement, will be validly issued, fully paid and non-assessable under the corporate laws of the State of Florida. I consent to my name being used in the Registration Statement as having rendered the foregoing opinion and as having represented the Company in connection with the Registration Statement. Sincerely, /s/ William Robinson Eilers William Robinson Eilers, Esq.
